J-S45044-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                     Appellee              :
                                           :
              v.                           :
                                           :
 RICHARD DALE HELMS, SR.                   :
                                           :
                    Appellant              :       No. 412 MDA 2018


               Appeal from the PCRA Order February 13, 2018
                in the Court of Common Pleas of Berks County
             Criminal Division at Nos.: CP-06-CR-0000395-2006
                           CP-06-CR-0002897-2006
                           CP-06-CR-0002898-2006
                           CP-06-CR-0004789-2006


BEFORE:    PANELLA, J., OTT, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                           FILED OCTOBER 09, 2018

      Appellant, Richard Dale Helms, Sr., appeals pro se from the denial of his

petition filed pursuant to the Post Conviction Collateral Relief Act, 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

      The PCRA court aptly set forth the facts and procedural history in this

matter in its January 23, 2018 opinion, as follows:

            Following a jury trial, [Appellant] was convicted in four
      separate docket numbers of various offenses, including multiple
      counts of involuntary deviate sexual intercourse with a child,
      indecent assault on a person less than thirteen years of age,
      indecent exposure, endangering the welfare of children, and




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S45044-18


       corruption of minors.[1] He was subsequently sentenced to serve
       an aggregate term of [not less than 124, nor more than 248,]
       years of incarceration in a state correctional facility. [Appellant]
       was represented at trial and sentencing by John J. Grenko,
       Esquire.

             Following an untimely appeal and the reinstatement of
       [Appellant’s] direct appellate rights, nunc pro tunc, Osmer S.
       Deming, Esquire, was appointed to represent [Appellant]. On July
       1, 2009, Attorney Deming perfected a direct appeal on
       [Appellant’s] behalf. On April 16, 2010, the Superior Court of
       Pennsylvania affirmed [Appellant’s] judgment of sentence. [(See
       Commonwealth v. Helms, 998 A.2d 1012 (Pa. Super. 2010)
       (unpublished memorandum)).] [Appellant] then sought review in
       the Supreme Court of Pennsylvania, which denied his petition for
       allowance of appeal on October 13, 2010. [(See Commonwealth
       v. Helms, 8 A.3d 898 (Pa. 2010)).]

(PCRA Court Opinion, 1/23/18, at 1-2).

       Thereafter, the post-conviction history of this matter becomes a

procedural quagmire. Hence, we include only the relevant portions from our

review of the certified record. On September 14, 2011, Appellant timely filed

the instant PCRA petition pro se.          On August 12, 2013, Appellant filed an

application for self-representation, which the PCRA court denied on August 19,

2013. On August 26, 2013, appointed counsel filed a Turner/Finley2 “no

merit” letter and petition to withdraw in which he represented that, due to

Appellant’s lack of cooperation, he was unable to prepare an amended PCRA



____________________________________________


1 18 Pa.C.S.A. §§ 3123(b), 3126(a)(7), 3127(a), 4304(a)(1), and 6301(a)(1),
respectively.

2 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S45044-18


petition. After issuing Rule 907 notice, and giving Appellant the opportunity

to respond, the PCRA court dismissed his petition without a hearing.          See

Pa.R.Crim.P. 907(1).       Appellant timely appealed.      On October 15, 2014, a

panel of this Court reversed and remanded for the court to conduct a waiver

of counsel colloquy under the unique circumstances presented by the case.

(See    Commonwealth           v.   Helms,     2014 WL 10795256,   unpublished

memorandum at *5 (Pa. Super. filed Oct. 15, 2014)).

       On December 11, 2014, Appellant filed a written waiver of PCRA counsel

colloquy, and, on March 16, 2015, he filed a pro se amended PCRA petition.

On July 23, 2015, the PCRA court issued Rule 907 notice of its intent to dismiss

the petition without a hearing.           Appellant filed an amended petition in

response to the notice, and, on April 21, 2016, the court dismissed the

petition. Appellant timely appealed. On November 22, 2016, a panel of this

Court vacated and remanded the matter, directing the court to hold an on-

the-record Grazier3 hearing.          (See Commonwealth v. Helms, 2016 WL
6876378, unpublished memorandum at *2 (Pa. Super. filed Nov. 22, 2016)).

       Thereafter, the PCRA court held a Grazier hearing, and Appellant again

was permitted to represent himself. On July 28, 2017, he filed a “stream of




____________________________________________


3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).




                                           -3-
J-S45044-18


consciousness [amended PCRA] petition.”4         (PCRA Ct. Op., at 3) (internal

quotation marks omitted). After issuing Rule 907 notice, the court dismissed

Appellant’s petition on February 13, 2018. Appellant timely appealed.5, 6

       As a preliminary matter, we observe that Appellant’s brief fails to include

a statement of the questions involved pursuant to Rule 2116. (See Appellant’s

Brief, at i-viii, 1-51).    Therefore, we could deem his issues waived.      See

Pa.R.A.P. 2116(a) (“No question will be considered unless it is stated in the

statement of questions involved[.]”); see also Pa.R.A.P. 2101. However, in

the interest of judicial economy, we will address the issues Appellant raises in

his rambling fifty-one page brief to the extent we can discern them.         See

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003), appeal

denied, 879 A.2d 782 (Pa. 2005) (declining to waive “forty-six page . . .


____________________________________________


4Appellant’s pro se amended petition for PCRA relief was over eighty-three
unintelligible pages long, plus extensive exhibits. (See Appellant’s Pro-Se
Amended Petition for [PCRA] Relief, 7/28/17, at I-IX, 1-83, Exhibits A-R).

5 The notice of appeal does not identify from what decision Appellant is
appealing, in violation of Pennsylvania Rule of Appellate Procedure 904. (See
Notice of Appeal, 3/01/18); Pa.R.A.P. 904(a), (d). However, it is clear from
the context that he is appealing from the court’s February 13, 2018 order.

6 Appellant filed a court-ordered concise statement of errors complained of on
appeal on March 16, 2018. Appellant’s vague Rule 1925(b) statement states
merely, “were [Appellant’s] counsel[] ineffective, constituting a layered
ineffective assistance of counsel claim?” and “were [his] due process rights
violated by [the trial/PCRA court], the Commonwealth, and agents thereof?”
(Appellant’s Concise Statement of Errors, 3/16/18).         The court filed a
statement of reasons on March 23, 2018 in which it did not address Appellant’s
statement directly, but relied on the reasons stated in its January 23, 2018
Rule 907 notice. See Pa.R.A.P. 1925.

                                           -4-
J-S45044-18


rambling, repetitive and often incoherent” pro se brief and addressing

discernible arguments.).

             Our standard of review of an order denying a PCRA petition
      is limited to an examination whether the PCRA court’s
      determination is supported by the evidence of record and free of
      legal error. We grant great deference to the PCRA court’s findings,
      and we will not disturb those findings unless they are unsupported
      by the certified record.

Commonwealth v. Holt, 175 A.3d 1014, 1017 (Pa. Super. 2017) (citation

omitted).

      In the argument section of his brief, Appellant alleges a layered

ineffective assistance of counsel claim on myriad bases.        (See Appellant’s

Brief, 1-34). Appellant’s issue lacks merit.

      The law presumes counsel has rendered effective assistance, and
      the burden of demonstrating ineffectiveness rests with an
      appellant. To satisfy this burden, an appellant must plead and
      prove by a preponderance of the evidence that: (1) his underlying
      claim is of arguable merit; (2) the particular course of conduct
      pursued by counsel did not have some reasonable basis designed
      to effectuate his interests; and, (3) but for counsel’s
      ineffectiveness, there is a reasonable probability that the outcome
      of the challenged proceeding would have been different. Failure
      to satisfy any prong of the test will result in rejection of the
      appellant’s ineffective assistance of counsel claim.

Holt, supra at 1018 (citations and quotation marks omitted).

      Respecting [] layered claims, [an] appellant must demonstrate
      not only that trial counsel was ineffective . . . , but that appellate
      counsel also was ineffective. To the extent appellant faults direct
      appeal counsel for the manner in which he briefed preserved
      claims or claims of trial level ineffectiveness, those claims are not
      “layered,” but focus directly on appellate counsel’s performance[.]
      ...




                                      -5-
J-S45044-18


      . . . [F]or purposes of efficiency, we may begin by assessing the
      merits of a defaulted underlying claim because, if we deem the
      claim meritless, neither trial nor appellate counsel could be found
      ineffective.

Commonwealth v. Hannibal, 156 A.3d 197, 207 (Pa. 2016), cert. denied,

138 S. Ct. 59 (2017) (citations omitted).

      Here, Appellant first argues that trial counsel was ineffective for failing

to impeach K.W. with his prior theft by unlawful taking and convictions of

fleeing or attempting to elude police and driving without a license at trial.

(See Appellant’s Brief, at 1-7). This issue does not merit relief.

      Pursuant to Pennsylvania Rule of Evidence 609(a): “For the purpose of

attacking the credibility of any witness, evidence that the witness has been

convicted of a crime, whether by verdict, or by plea of guilty or nolo

contendere, shall be admitted if it involved dishonesty or false statement.”

Pa.R.E. 609(a).       “Crimes involving dishonesty or false statement [are]

commonly referred to as crimen falsi crimes.” Commonwealth v. Davis, 17
A.3d 390, 395 (Pa. Super. 2011), appeal denied, 29 A.3d 371 (Pa. 2011)

(citation omitted).

      Instantly, the Commonwealth concedes that K.W. was convicted on May

23, 2007 for fleeing or attempting to elude a police officer.               (See

Commonwealth’s Brief, at 13). However, the crime of fleeing or attempting

to elude a police officer is not a crimen falsi because there is no element of

dishonesty or false statement set forth in the statutory offense.        See 75




                                      -6-
J-S45044-18


Pa.C.S.A. § 3733;7 see also Commonwealth v. Williams, 573 A.2d 536,

538 (Pa. 1990) (resisting arrest is not crimen falsi offense); Commonwealth

v. Harris, 658 A.2d 811, 813 (Pa. Super. 1995) (hindering apprehension not

crimen falsi offense).

        Moreover, although K.W. was charged with theft by unlawful taking,

Appellant concedes that the Commonwealth withdrew said charges.                 (See

Appellant’s Brief, at 1). Therefore they are not “prior convictions” for Rule

609(a) purposes. Pa.R.E. 609(a).

        Hence, trial counsel cannot be found ineffective for failing to impeach

K.W. with evidence of either his prior conviction (because it did not involve

crimen falsi) or his charge of theft by unlawful taking (because it did not

involve a conviction). See Commonwealth v. Spotz, 896 A.2d 1191, 1210

(Pa. 2006) (“Counsel will not be deemed ineffective for failing to raise a

meritless claim.”) (citation omitted).           Hence, Appellant’s argument lacks

merit.




____________________________________________


7   Section 3733 of the Vehicle Code provides, in pertinent part:

        Any driver of a motor vehicle who willfully fails or refuses to bring
        his vehicle to a stop, or who otherwise flees or attempts to elude
        a pursuing police officer, when given a visual and audible signal
        to bring the vehicle to a stop, commits an offense as graded in
        subsection (a.2).

75 Pa.C.S.A. § 3733(a).

                                           -7-
J-S45044-18


      In his second argument, Appellant maintains that trial counsel was

ineffective for failing to object to the allegedly perjured testimony of K.W.

(See Appellant’s Brief, at 7-8). This issue is waived.

      It is well-settled that appellate briefs must conform to the Pennsylvania

Rules of Appellate Procedure. See Pa.R.A.P. 2101. Rule 2119 requires that

the argument section of the brief include “such discussion and citation of

authorities as are deemed pertinent.” Pa.R.A.P. 2119(a). When discussing

record evidence, the Rules require an appellant to set forth a “reference to the

place in the record where the matter referred to appears.” Pa.R.A.P. 2119(c).

      Here, Appellant maintains that K.W. perjured himself, with the full

knowledge of the Commonwealth and trial court, because the dates on which

he alleged the abuse occurred were incorrect. (See Appellant’s Brief, at 7-8).

However, he provides no law, discussion, or citation to the record in support

of his claim. (See id.). Therefore, his argument is waived. See Umbelina

v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011), appeal denied, 47 A.3d 848

(Pa. 2012) (“Where an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.”) (citation

omitted).

      In his third argument, Appellant alleges that counsel was ineffective for

failing to challenge the admission of photographs of the trailer on his property

into evidence because the Commonwealth did not produce them in discovery,


                                     -8-
J-S45044-18


and they were the fruit of an illegal search and seizure. (See Appellant’s Brief,

at 9-12). Appellant is due no relief on this claim.

      It is well settled “that the suppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence

is material either to guilt or to punishment, irrespective of the good faith or

bad faith of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963).

Such evidence is material “if there is a reasonable probability that, had the

evidence been disclosed to the defense, the result of the proceeding would

have been different.” United States v. Bagley, 473 U.S. 667, 682 (1985).

“[N]o Brady violation occurs where the parties had equal access to the

information[.]” Commonwealth v. Grant, 813 A.2d 726, 730 (Pa. 2002)

(citation omitted).

      Here, the PCRA court observed, “[i]t is inconceivable . . . that the layout

of a trailer that was located on [Appellant’s] property constitutes Brady

material.” (PCRA Ct. Op., at 8). We agree. Not only did Appellant know the

layout and appearance of his own trailer, there is not a reasonable probability

that the evidence would have resulted in a different outcome. See Bagley,

supra at 682; Grant, supra at 730. This claim does not merit relief.

      Moreover, Appellant’s argument that counsel was ineffective because he

failed to challenge the admission of the evidence on search and seizure

grounds is likewise not compelling.




                                      -9-
J-S45044-18


      It is well settled that, “[g]enerally, before police officers constitutionally,

i.e., reasonably, may enter into a person’s home to search for evidence of a

particular crime, they must apply for, and obtain from a neutral and detached

magistrate, a search warrant supported by individualized probable cause.”

Commonwealth v. Jacoby, 170 A.3d 1065, 1084 (Pa. 2017).

      Here, one of the child victims told Detective Thomas Yeich that Appellant

sexually assaulted him in a trailer located on his property. (See N.T. Trial,

6/24/08, at 214, 235). Thereafter, in the spring of 2008, he took photographs

of the trailer. (See id. at 235). Appellant argues that, because the detective

did not remember the exact date that he took the photographs, and the

Commonwealth did not produce a search warrant, Detective Yeich illegally

took the photographs.      (See Appellant’s Brief, at 11).      However, there is

nothing in the record to support a claim that Detective Yeich took the

photographs without a search warrant merely because he did not recall the

exact date that they were taken, and Appellant provides no authority to

support such an inference. Therefore, Appellant has failed to establish that

his rights were violated by counsel’s failure to object.

      Also, the PCRA court found that Appellant “suffered no prejudice by [the

photographs’] admission[,]” in light of the “clear, unequivocal testimony from

the child victims regarding the scenes depicted in the photographs and such

scene-setting was not a critical element to the charges for which [Appellant]

was convicted.”    (PCRA Ct. Op., at 8).        After our independent review, we


                                       - 10 -
J-S45044-18


agree. There was more than sufficient evidence of record to convict Appellant.

There is not a “reasonable probability that, had the evidence been disclosed

to the defense, the result of the proceeding would have been different.”

Bagley, supra at 682.          Therefore, the PCRA court properly exercised its

discretion when it found that Appellant’s claim, that trial counsel was

ineffective for failing to object to the admission of the photographs of his

trailer, lacks merit. See Holt, supra at 1017-18.8

       In his fourth argument, Appellant maintains that trial counsel was

ineffective for failing to introduce his medical records a trial “in order to show

[he] was not capable of performing the[] alleged acts[.]” (Appellant’s Brief,

at 22). This issue does not merit relief.

       The PCRA court aptly addressed Appellant’s issue as follows:

              [Appellant] alleges that trial counsel was ineffective for
       failing to present medical records that would have shown that he
       was unable to work, go up stairs, get down on his knees, or
       perform the alleged sex acts for which he was on trial. . . . Ms.
       Klemmer, [Appellant’s] fiancée, testified that [Appellant] had
       been injured in an automobile accident on January 18, 2004 and
       that [he] also suffered from erectile dysfunction. [Appellant]
       failed to demonstrate that the particular course of conduct
       pursued by counsel did not have some reasonable basis designed
       to effectuate his interest or that there is a reasonable probability
____________________________________________


8 Appellant raises a claim regarding counsel’s alleged ineffectiveness for his
failure to argue the unconstitutionality of section 3106 of the Crimes Code and
the illegality of Pennsylvania Suggested Standard Criminal Jury Instruction
4.13(B). (See Appellant’s Brief, at 12-22). However, he provides no pertinent
law finding either the statute or the jury instruction unconstitutional, and we
are not aware of any. Therefore, because counsel will not be found ineffective
for failing to raise a meritless claim, this argument fails. See Spotz, supra
at 1210.

                                          - 11 -
J-S45044-18


     that the outcome of the proceedings would have been different
     had the medical records been introduced. Additionally, the
     medical records attached to his PCRA petition as Exhibit E do not
     demonstrate total disability and cover a period of only six weeks,
     hardly indisputable proof that he cannot possibly be guilty.
     Similarly, the medical records attached to his reply to the
     Commonwealth’s answer are not indisputable proof of disability
     and in fact mention “recent kneeling activities.” One outpatient
     note from April 23, 2004 even raises a question as to whether the
     treatment provider believes [Appellant’s] claim of pain. The
     medical records provided by [Appellant] do not prove that their
     admission would have changed the outcome of the trial. This
     claim is also without merit.

(PCRA Ct. Op., at 10). After our thorough independent review of the record,

we agree with the PCRA court. Appellant fails to meet his burden to overcome

the presumption of counsel’s effectiveness. The PCRA court properly denied

this claim. See Holt, supra at 1017-18.

     Finally, Appellant claims that counsel was ineffective for failing to

impeach the Commonwealth’s witnesses with alleged prior inconsistent

statements. (See Appellant’s Brief, at 25-35). This issue lacks merit.

            As [the Pennsylvania Supreme Court has] explained,
     testimony which the defendant believes was not helpful by
     hindsight does not lay the groundwork for an allegation of
     ineffectiveness. Matters concerning the examination and cross-
     examination of witnesses are matters clearly within the province
     of trial counsel. However, [t]he right to representation by counsel
     to be meaningful necessarily includes the right to effective
     representation. The examination into the effectiveness of counsel
     does not turn on whether other alternatives were more
     reasonable, employing a hindsight evaluation of the record.

Commonwealth v. Smith, 17 A.3d 873, 912 (Pa. 2011), cert. denied, 567
U.S. 937 (2012) (citations omitted). “Absent any showing that appellant was

harmed by counsel’s decision not to cross-examine the victim more

                                   - 12 -
J-S45044-18


extensively, we cannot say that trial counsel was ineffective based upon

appellant’s bald assertion that counsel should have chosen a different

strategy.”    Commonwealth v. Smolko, 666 A.2d 672, 680 (Pa. Super.

1995).

       Here, our review of the certified record confirms that trial counsel

thoroughly impeached the child witnesses, albeit on other grounds. (See N.T.

Trial, 6/23/08, at 36-39, 57-58, 82-83, 85-86, 93-95; N.T. Trial, 6/24/08, at

143-44, 158-68, 191-200).           Therefore, because cross-examination of the

witnesses was within the province of trial counsel, Appellant cannot establish

prejudice because he now questions counsel’s choice to cross-examine the

witnesses on different grounds than prior inconsistent statements. See id.;

see also Smith, supra at 912; Smolko, supra at 680. Hence, the PCRA

court properly found that Appellant failed to establish that counsel was

ineffective in his cross-examination of the Commonwealth’s witnesses. See

Holt, supra at 1017-18.9, 10


____________________________________________


9 Appellant’s claims of illegal search and seizure, perjury, and judicial and
prosecutorial misconduct are not proper grounds for post-conviction relief.
(See Appellant’s Brief, at 35-37, 41-50). Moreover, as discussed, supra, any
underlying claim of illegal search and seizure, perjury, or violation of Brady,
in his allegations of counsel’s ineffectiveness, lacks merit. (See supra at *7-
10; Appellant’s Brief, at 38-40). Also, after our independent review, we
conclude that Appellant’s claims of judicial bias and prosecutorial misconduct
would lack merit, even if properly before us in the PCRA context. (See
Appellant’s Brief, at 45-50).

10 By extension, Appellant has also failed to establish appellate counsel’s
ineffectiveness. See Hannibal, supra at 207.

                                          - 13 -
J-S45044-18


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/09/2018




                          - 14 -